DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 18 is objected to because of the following informalities:
In claim 18, line 8, “troughs, the first slider tape” should be - -  troughs, and wherein the first slider tape - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly (US Publication No. 2020/0214402).
Regarding claim 1, Ly discloses a slider assembly comprising: 
a first slider tape having a first longitudinal edge that includes a first series of alternating peaks and troughs and a second longitudinal edge opposite the first longitudinal edge to which a first set of coupling elements are attached; and 
a second slider tape having a third longitudinal edge that includes a second series of alternating peaks and troughs and a fourth longitudinal edge opposite the third longitudinal edge to which a second set of coupling elements are attached, 
wherein the first set of coupling elements are either engaged with, partially engaged with, or disengaged from the second set of coupling elements (see Fig. 3).  
Regarding claim 2, Ly discloses, wherein the second longitudinal edge of the first slider tape is linear (see Fig. 3).  
Regarding claim 3, Ly discloses, wherein the fourth longitudinal edge of the second slider tape is linear (see Fig. 3).  
Regarding claim 4, Ly discloses, wherein the first set of coupling elements and the second set of coupling elements comprise zipper teeth (see Fig. 3).  
Regarding claim 5, Ly discloses, wherein 
peaks in the first series of peaks of the first slider tape are aligned with 
peaks in the second series of peaks of the second slider tape across a width of the slider assembly when the first set of coupling elements are engaged with the second set of coupling elements (see Fig. 3).  
Regarding claim 6, Ly discloses, wherein troughs in the first series of troughs of the first slider tape are aligned with troughs in the second series of troughs of the second slider tape across a width of the slider assembly when the first set of coupling elements are engaged with the second set of coupling elements (see Fig. 3).  


    PNG
    media_image1.png
    445
    910
    media_image1.png
    Greyscale





REASONS FOR ALLOWANCE

Claims 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the first textile edge is affixed to the first series of peaks and is unaffixed from the first series of troughs such that a space is formed between the first textile edge and respective troughs of the first series of troughs; and wherein the second textile edge is affixed to the second series of peaks and is unaffixed from the second series of troughs such that a space is formed between the second textile edge and respective troughs of the second series of troughs.  
Regarding claim 18, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the first textile edge is affixed to the first series of peaks and is unaffixed from the first series of troughs such that a space is formed between the first textile edge and respective troughs of the first series of troughs, and wherein the second textile edge is affixed to the second series of peaks and is unaffixed from the second series of troughs such that a space is formed between the second textile edge and respective troughs of the second series of troughs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677